Citation Nr: 1723592	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2011, the RO granted service connection for the three issues pertaining to sensory deficits, assigning a 20 percent rating for each, effective in February 2011; the Veteran appealed for higher ratings and an earlier effective date.  [Later, in an August 2015 decision, the Board granted an effective date of June 8, 2007 for the awards of service connection for the three issues; thus, the effective date issue is no longer in appellate status.]  

In an August 2014 decision, the Board denied the Veteran's claims for higher ratings for his sensory deficit disabilities.  The Veteran appealed the Board's unfavorable decision pertaining to the sensory deficit disabilities to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the parties filed a Joint Motion for Partial Remand to vacate that part of the Board's August 2014 decision denying higher ratings for the sensory deficit disabilities, and to remand the case to the Board.  The Court in a March 2015 Order granted the Joint Motion, and remanded those three matters for readjudication consistent with the terms of the Joint Motion.  

In August 2015 and September 2016, the Board remanded these issues to the RO for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Subsequent the September 2016 remand, the Veteran was granted separate ratings for left shoulder limitation of motion, left wrist strain, left elbow strain by the RO in a November 2016 rating decision.  See November 2016 rating decision.  The Veteran has not filed a notice of disagreement with the initial ratings, or effective dates, assigned for these disabilities; as such, these separate ratings are not in appellate status before the Board.

With regard to the Veteran's claim seeking a higher rating for dermatitis, the Board denied an initial rating in excess of 10 percent for this disability throughout the appeal period.  This matter has been the subject of a separate appeal to the Court and will be addressed in a separate Board decision when the post-Court due process is complete.


FINDINGS OF FACT

1. The Veteran's left upper extremity sensory deficit is manifested by symptoms of "moderate" incomplete paralysis of all radicular groups. 

2. The Veteran's left lower extremity sensory deficit is manifested by symptoms of "moderately severe" incomplete paralysis of the sciatic nerve. 

3. The Veteran's right lower extremity sensory deficit is manifested by symptoms of "moderately severe" incomplete paralysis of the sciatic nerve. 

4.  The service-connected right lower extremity sciatic nerve deficit does not more nearly approximate "severe" incomplete paralysis with marked muscular atrophy.

5. The service-connected left lower extremity sciatic nerve deficit does not more nearly approximate "severe" incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but not in excess of 30 percent, for left, non-dominant upper extremity sensory deficit associated with degenerative arthritis of the cervical spine, have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DCs) 5201, 5207, 4.124a, DC 8513 (2016).

2. The criteria a 40 percent rating, but not in excess of 40 percent, for service-connected right lower extremity sciatic nerve involvement have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DCs 5252, 5253, 5260, 5261, 4.124a DC 8520 (2016).

3. The criteria a 40 percent rating, but not in excess of 40 percent, for service-connected left lower extremity sciatic nerve involvement have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DCs 5252, 5253, 5260, 5261, 4.124a DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in June 2007 and January 2008.  These letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, VA treatment records, Social Security Administration (SSA) disability records, lay statements submitted by the Veteran, and the reports of various VA examinations.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remands in August 2015 and September 2016.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was also afforded VA examinations related to his increased rating claims in February 2011, September 2015, and October 2016.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's conditions since he was last examined.  The Veteran has not reported receiving any recent treatment for his upper and lower extremity sensory deficits (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred regarding the issues decided on appeal.  Thus, the Board concludes the examinations of record are adequate to address the issues on appeal.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 



Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that the Veteran's symptoms have not significantly changed throughout the appeal period and that uniform ratings are warranted.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Entitlement to Higher Initial Ratings for Extremity Sensory Deficits

The Veteran was granted service connection for a left upper extremity sensory deficit, right lower extremity sciatic nerve involvement, and left lower extremity sciatic nerve involvement, effective June 8, 2007.  He contends that his level of disability should be considered productive of higher ratings.  

The service-connected left (non-dominant) arm disability is rated pursuant to 38 C.F.R. § 4.124a, DC 8513, which addresses paralysis of all radicular groups.  Pursuant to this diagnostic code a 20 percent rating applies for mild incomplete paralysis, regardless of whether the dominant or non-dominant extremity is involved.  A 30 percent rating applies for moderate incomplete paralysis of the non-dominant extremity.  

A 40 percent rating applies for moderate incomplete paralysis of the dominant extremity.  A 60 percent rating applies for severe incomplete paralysis of the non-dominant extremity.  A 70 percent rating applies for severe incomplete paralysis of the dominant extremity.  An 80 percent rating applies for complete paralysis of the non-dominant extremity and a 90 percent rating applies for complete paralysis of the dominant extremity.

The service-connected lower extremity neurological disabilities are rated pursuant to 38 C.F.R. § 4.124a, DC 8520.  A 20 percent rating applies for moderate incomplete paralysis.  A 40 percent rating applies for moderately severe incomplete paralysis.  A 60 percent rating applies for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating applies for complete paralysis.  Symptoms of complete paralysis include the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or, very rarely, lost.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "mild", "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In February 2011, a VA examination noted that the Veteran reported experiencing pain in his arm, shoulder, waist, legs and feet.  He stated that the condition caused associated symptoms of: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The VA examiner noted sensory deficits at C5, C6, C7, C8, and T1 that affect his left shoulder, upper arm, forearm and fingers.  Left upper extremity biceps and triceps jerk were 1+ and there were no signs of pathologic reflexes. There were also neurological deficits involving L4, L5 and S1.  There were sensory deficits affecting the thighs, front legs, medial legs, lateral legs and feet.  There were no knee or ankle jerk responses.  The peripheral nerve involved was noted to be the sciatic nerve.

The examiner stated that the Veteran's condition resulted in functional loss, including additional loss with repeated use.  No muscle atrophy or reduced muscle strength was noted upon testing.  However, knee or ankle jerk responses were noted to be hypoactive bilaterally and sensation to light touch of the upper anterior thigh, thigh/knee, lower leg ankle, and feet toes were decreased bilaterally.  

The VA examiner considered the combined effects of the degenerative joint disease of the Veteran's cervical and lumbar spines and his neurological deficits to have a moderate to severe effect on work and daily activities.  The examiner stated that the Veteran's condition caused subjective symptoms of radiating pain to the left side of the body and both lower extremities, and objective sensory deficits that resulted in tenderness and decreased range of motion.

In September 2015, a VA examination again evaluated the Veteran's sensory deficit disabilities.  The Veteran reported tingling and numbness in his hands, fingers, legs, and feet.  He states these issues caused him to be unable to lift heavy objects.  The examiner stated that the Veteran's condition resulted in functional loss, including additional loss with repeated use.  No muscle atrophy or reduced muscle strength was noted upon testing.  Knee or ankle jerk responses, however, were noted to be hypoactive bilaterally and sensation to light touch of the upper anterior thigh, thigh/knee, lower leg ankle, and feet toes were decreased bilaterally.  The examiner opined that the Veteran's radiculopathy was of mild severity, bilaterally.  

In October 2016, a VA examination again evaluated the Veteran's sensory deficits, including measuring the Veteran's range of motion of his upper and lower extremities.  The Veteran reported tingling and numbness in his hands, fingers, legs, and feet.  The Veteran stated that functional impairment caused difficulty in standing for long periods or lifting.  

The examiner noted abnormal range of motion of the Veteran's right hip, left hip, right knee, and left knee.  The right hip demonstrated flexion from 0 to 115 degrees (0-125 is normal) and abduction from 0-40 degrees (0-45 is normal).  After three repetitions, the Veteran had flexion from 0-95 degrees, abduction from 0-40 degrees, and adduction from 0-15 degrees (0-25 is normal).  The examiner indicated that post-test adduction limited the Veteran such that he could not cross his legs.  The left hip had flexion from 0 to 100 degrees.  After three repetitions, the Veteran had flexion from 0-95 degrees, abduction from 0-40 degrees (0-45 is normal), and adduction from 0-15 degrees (0-25 is normal).  The examiner indicated that post-test adduction limited the Veteran such that he could not cross his legs.

The right knee demonstrated flexion from 0 to 125 degrees (0-140 is normal).  The left knee had flexion from 0 to 120 degrees (0-140 is normal). No additional functional loss was noted upon repetitive use testing for either knee.  The Veteran's right ankle also demonstrated reduced range of motion upon repetitive testing.  Plantar flexion was from 0 to 40 degrees (0-45) is normal.    

The examiner also noted reduction of muscle strength of the bilateral knees and the Veteran's left hip.  The bilateral knees demonstrated reduced muscle strength (4/5) on flexion and extension; however, muscle atrophy was not noted.  The left hip demonstrated reduced muscle strength (4/5) on flexion and extension.  No muscle atrophy was noted regarding either hip.   

Abnormal range of motion was also noted regarding the Veteran's left shoulder, left elbow and left wrist.  The left shoulder had flexion from 0 to 130 degrees (0-180 is normal), abduction from 0-130 degrees (0-180 is normal), external rotation from 0 to 55 degrees (0-90 is normal), and internal rotation from 0 to 60 degrees (0-90 is normal).  After three repetitions, the Veteran had additional limitation in abduction 0 to 120, external rotation 0 to 50, and internal rotation 0 to 55.  The left elbow had flexion from 0 to 125 degrees (0-145 is normal) and extension from 20 to 125 degrees (145-0 is normal).  After three repetitions, the Veteran had additional limitation in extension from 125 to 30. The left wrist had dorsiflexion from 0 to 65 degrees (0-70 is normal), ulnar deviation from 0 to 35 (0-45 is normal), and radial deviation from 0 to 15 degrees (0-20 is normal).  After three repetitions, the Veteran had additional limitation in palmar flexion 0 to 65 degrees (0-80 is normal), dorsiflexion from 0 to 50 degrees, ulnar deviation from 0 to 25 degrees, and radial deviation from 0 to 10 degrees. 

The examiner also noted reduction of left shoulder and left elbow.  The left shoulder demonstrated reduced muscle strength (4/5) on forward flexion and abduction and the left elbow demonstrated reduced muscle strength (4/5) on extension.  No muscle atrophy was noted for the left upper extremity.   

Upon review of the evidence of record, the Board finds that the Veteran's sensory deficit disabilities warrant increased ratings due to "moderate" incomplete paralysis of the of all radicular groups of the left upper extremity, "moderately severe" incomplete paralysis of the sciatic nerve of the Veteran's bilateral lower extremities.  

With regard to the Veteran's left upper extremity, the Board finds that throughout the appeal period the Veteran's condition more nearly approximates "moderate" incomplete paralysis.  In addition to the Veteran's subjective complaints of recurrent pain in his left arm, examinations demonstrated that the Veteran's condition resulted in functional impairment that includes decreased range of motion and tenderness upon palpation.  Reduced muscle strength and impaired reflex response was also present.  The Board also notes that the February 2011 examiner indicated that the Veteran's condition would result in moderate functional limitation of his activities of daily living, and would have moderate to severe effects on the Veteran's activities of daily living.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted based upon "moderate" incomplete paralysis of all radicular groups of the Veteran's non-dominate left upper extremity.  

The Board does not find that the Veteran's condition more nearly approximates either "severe" incomplete paralysis of complete paralysis of all radicular groups of the Veteran's non-dominate left upper extremity.  The evidence of record indicates that the Veteran has some ability to feel and move his arm in all directions; accordingly, paralysis of all radicular groups is not present.  Further, a 40 percent rating is not warranted "severe" incomplete paralysis.  Muscle atrophy of the Veteran's left arm was not demonstrated during the appeal period and the Veteran was able to use his arm to demonstrated active movement against some resistance.  While the 2016 examiner stated that the Veteran's condition prevented him from lifting over five pounds and any overhead activities, no restrictions were placed on using his left arm for sedentary activities.  Accordingly, the Board finds that a rating in excess of 30 percent for a left upper extremity sensory deficit is not warranted. 

The Board also finds that a rating in excess of 30 percent is not warranted when evaluating the Veteran's left arm disability under a separate diagnostic code based upon decreased range of motion.  While the Veteran's left arm condition has resulted in limited range of motion as noted by the VA examiners in February 2011 and October 2016, the evidence does not warrant a higher rating based upon limitation of motion.  Even considering the additional limitations noted after repetitive use, the Veteran's left shoulder limitation of motion does not limit it to at shoulder level, which would result in a 20 percent rating. 38 C.F.R. § 4.71a, DC 5201.  Further, a rating in excess of 30 percent is not available for limitation of motion of the non-dominant shoulder is not available under the rating schedule.  Id.  The limitation of the Veteran's elbow and wrist also would not warrant a higher rating.  Even considering the additional limitations noted after repetitive use, the Veteran's left elbow extension to 30 degrees would not warrant more than a 10 percent rating. 38 C.F.R. § 4.71a, DC 5207.  

Finally, the Board finds that separate ratings are not available based upon the Veteran's symptoms of limitation of motion.  The impairment from the Veteran's decreased range of motion is reflected in the 30 percent rating assigned for "moderate" incomplete paralysis of the left arm.  Considering these symptoms as a separate rating would be constitute impermissible pyramiding as the Veteran's decreased motion is part of what causes the severity of rating for incomplete paralysis.  38 C.F.R. § 4.14.  Accordingly, the Board finds that a rating in excess of 30 percent for a left upper extremity sensory deficit is not warranted. 

With regard to the Veteran's right and left lower extremities, the Board finds that throughout the appeal period the Veteran's condition more nearly approximates "moderately severe" incomplete paralysis.  In addition to the Veteran's subjective complaints of recurrent pain and numbness in his legs, examinations demonstrated that the Veteran's condition resulted in objective functional impairment, including decreased range of motion and tenderness upon palpation.  The Veteran's examinations also indicated reduced muscle strength and impaired reflex response.  The Board also notes that the February 2011 examiner indicated that the Veteran's symptoms resulted in moderate functional limitation of his activities of daily living, and moderate to severe effects on his usual occupation.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted based upon "moderately severe" incomplete paralysis of the sciatic nerve for both the Veteran's left and right lower extremities. 

The Board does not find that the Veteran's condition more nearly approximates either "severe" incomplete paralysis or complete paralysis of the sciatic nerve of either lower extremity.  While the Veteran has reported difficulty standing or walking for extended periods, the Veteran has some ability to feel and move both of his legs; accordingly, paralysis either the left or right lower extremity is not present.  Further, a higher rating is not warranted for "severe" incomplete paralysis with marked muscular atrophy.  While the Veteran's bilateral knees and left hip have demonstrated reduced muscle strength, no muscle atrophy of any kind has been documented.  Therefore, the evidence does not demonstrate "marked" muscle atrophy of the Veteran's bilateral legs.  Additionally, the Veteran's feet and legs have not been shown to display recurrent wounds due to the Veteran's inability to make fine or gross movements of his feet and legs.  While the 2016 examiner stated that the Veteran's condition caused him to be unable to stand and walk for "prolonged periods" and he has difficulty squatting and lifting over 15 pounds, the Veteran has not been shown to require the use of a wheelchair or walker for locomotion.  Accordingly, the Board finds that a rating in excess of 40 percent for moderately severe" incomplete paralysis of the sciatic nerve for both the Veteran's left and right lower extremities is not warranted. 

The Board also finds that a rating in excess of 40 percent is not warranted when evaluating either of the Veteran's lower extremity disabilities under a separate diagnostic code based upon decreased range of motion.  While the Veteran's October 2016 VA examination indicated limited range of motion of the Veteran's bilateral hips and bilateral knees, none of these impairments would warrant a rating in excess of the bilateral 40 percent ratings assigned under DC 8520 for incomplete paralysis of the sciatic nerve.  Even after repetitive motion testing, the Veteran's range of motion of the right hip would only warrant a 10 percent rating under either DC 5252 for limitation of motion of the thigh or DC 5253 for his inability to cross his thighs. See 38 C.F.R. § 4.71a, DC 5252, 5253.  The same is true for the Veteran's left hip range of motion.  With regard to the Veteran's decreased range of motion for his knees, the Veteran's knees both had flexion beyond 60 degrees and full extension, which would not warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260, 5261.  As above, the Board finds that separate ratings are not available based upon the Veteran's decreased range of motion as it would constitute pyramiding.  38 C.F.R. § 4.14. The Veteran's decreased range of motion of each leg is considered in his assigned 40 percent ratings for "moderately severe" incomplete paralysis of the left and right lower extremities.  Accordingly, the Board finds that a rating in excess of 40 percent for either left or right lower extremity sensory deficit is not warranted.

ORDER

An initial rating of 30 percent, but not in excess of 30 percent, for service-connected left upper extremity sensory deficit is granted.

An initial rating of 40 percent, but not in excess of 40 percent, for service-connected right lower extremity sciatic nerve deficit is granted.

An initial rating of 40 percent, but not in excess of 40 percent, for service-connected left lower extremity sciatic nerve deficit is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


